Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 3, 11, 14, 16, 24, 34-35, 40, 48, 50, 52-54, 58, 67-68, 70 and 76-79 are pending in the current application.
2.	This application claims benefit of CHINA PCT/CN2020/087022 04/26/2020 and CHINA PCT/CN2019/113957 10/29/2019.
Claim Rejections/Objections Withdrawn
3.	The rejections of canceled claims are withdrawn.  The objection to claim 76 for being illegible is withdrawn based upon the amendments.  The rejection of claim 21 and 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based upon the amendments. The rejection of claim 67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claims 1, 3, 11, 16, 21, 24, 35, 50, 67-68 and 76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for prodrugs is withdrawn based upon the amendments.  The rejection of claims 1, 3, 11, 16, 21, 24, 35, 50, and 68  under 35 U.S.C. 103 as being unpatentable over Foot in view of Deodhar and Foot is withdrawn based upon the amendments. 
Rejoinder
4.	Claims 1, 3, 11, 14, 16, 24, 34-35, 40, 48, 50, 52-54, 58, 67-68, and 76-79 are allowable. Claims 70 previously withdrawn from consideration as a result of a restriction requirement, now requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 26, 2021, is hereby withdrawn and claim 70 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while potentially being enabling for a few diseases like non-alcoholic fatty liver disease and stroke, it does not reasonably provide enablement for all the claimed diseases.    The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The claims are extremely broad encompassing treatment of an SSAO mediated disorder “inflammation, liver inflammation, neuroinflammation, fibrosis, liver fibrosis, lung fibrosis, renal

	Inflammatory skin diseases include parasitic pruritus, scabies, leprosy, bullous disease, collagen vascular diseases, sarcoidosis, Sweet's disease, pyoderma gangrenosum, Type I reactive leprosy, capillary hemangiomas, contact dermatitis, atopic dermatitis, lichen planus, exfoliative dermatitis, erythema nodosum, hormonal abnormalities (including acne and hirsutism), as well as toxic epidermal necrolysis, erythema multiforme, cutaneous T-cell lymphoma, discoid lupus erythematosus, lichen panuseczema, bullous disease, alopecia areata, alopecia totalis, alopecia subtotalis, alopecia universalis, alopecia diffusa, atopic dermatitis, contact dermatitis, and allergic dermatitis lupus erythematodes of the skin, lichen planus, dermatomyositis of the skin, atopic eczema, morphew, scleroderma, psoriasis vulgaris, psoriasis capitis, psoriasis guttata, psoriasis inversa, ophiasis-type alopecia areata, androgenetic alopecia, allergic, irritative or other contact eczema, pemphigus vulgaris, pemphigus foliaceus, pemphigus vegetans, scar-forming mucosal pemphigoid, bullous pemphigoid, mucosal pemphigoid, dermatitis, dermatitis herpetiformis duhring, urticaria, necrobiosis lipoidica, erythema nodosum, lichen vidal, prurigo simplex, prurigo 
Some autoimmune disorders include abnormal  neutrophil function, acquired immunodeficiency, acute rejection, Addison's  disease, advanced cancer, aging, allergic rhinitis, angioedema, arthrus-type hypersensitivity reaction, ataxia-telangiectasia, autoimmune disorders, autoimmune gastritis, autosomal recessive agammaglobulinemia, blood transfusion reactions, Bloom's syndrome, Bruton's congenital agammaglobulinemia, bullous pemphigoid, Chediak-Higashi syndrome, chronic active hepatitis, chronic granulomatous disease of childhood, chronic rejection, chronic renal failure, common variable immunodeficiency, complement deficiency, congenital (primary) immunodeficiency, contact dermatitis, deficiencies of immune response, deficiency of the vascular response, dermatomyositis, diabetes mellitus, disorders of microbial killing, disorders of phagocytosis, Goodpasture's syndrome, graft rejection, graft-versus-host disease, granulocyte deficiency, granulocytic leukemia, Graves' disease, Hashimoto's thyroiditis, hemolytic anemia, hemolytic disease of the newborn, HIV infection (AIDS), Hodgkin's disease, hyperacute rejection, hyper-IgE syndrome, hypersensitivity pneumonitis, hypoparathyroidism, IgA deficiency, IgG subclass deficiencies, immunodeficiency with thymoma, immunoglobulin deficiency syndromes, immunologic hypersensitivity, immunosuppressive drug therapy, infertility, insulin-resistant diabetes mellitus, interferon y receptor deficiency, interleukin 12 receptor efficiency, iron deficiency, juvenile insulin-dependent diabetes mellitus, Kaposi's sarcoma, Lazy leukocyte syndrome, localized type 1 hypersensitivity, lymphocytic leukemia, 
This is only a partial list, similar list could be made for neuroinflammatory disease, metabolic disease, cardiovascular disease, kidney disease, etc. so clearly the scope of the claims is broad.  
 (D) One of ordinary skill is a medical doctor. 
(C) (E) (F)   The existence of a "silver bullet" for all these diseases is contrary to our present understanding of pharmacology and medicine.   Page 238 has Tables with data for test tube inhibition SSAO also known as vascular adhesion protein-1 (VAP-1) and other amine oxidases.  There are no basic biological assays in cells or animals. VAP-1 was the first molecularly defined species in the semicarbazide-sensitive amine oxidase (SSAO; EC.1.4.3.6) family, and based on the 
Pannecoeck  “Vascular adhesion protein-1: Role in human pathology and application as a biomarker”  Critical Reviews in Clinical Laboratory Sciences (2015), 52(6), 284-300, discusses the role of VAP-1 as a biomarker and states in the conclusions, “Besides its function as a diagnostic or prognostic biomarker, VAP-1 may also have the potential to function as a drug target for treating these diseases, but more research is required to evaluate this hypothesis.”
A more recent review of Vakal  “Human Copper-Containing Amine Oxidases in Drug Design and Development”  Molecules (2020), 25(6), 1293 discusses the fate the antibody discussed in Dunkel, “BioTie Therapies (currently Acorda) developed a fully human anti-hVAP-1 antibody Timolumab (BTT1023). It has been well-tolerated and shown efficacy both in early clinical trials for rheumatoid arthritis and psoriasis. In contrast, a phase 2 proof-of-concept trial for 19 patients suffering from primary sclerosing cholangitis did not meet the pre-defined efficacy criteria in the interim analysis, and the trial was terminated [43].” (Page 5)  These are antibodies and it is unclear how comparable they are to an irreversible small molecular inhibitor.  Pharmaxis, 
Pharmaxis Ltd.® published their first paper on allylamine inhibitors of hVAP-1 in 2012 [54]. Their project was inspired by the irreversible haloallylamine inhibitor of MAO-B, mofegiline, the inhibition mode of which is hypothesized to rely on a covalently attached reactive intermediate that is alkylated to release fluorine, thus leading to irreversible inhibition [54]. In their study, modeling and SAR were systematically used to design a highly potent compound R10 (PXS-4159) with promising pharmacokinetic profile and good in vitro and in vivo inhibitory activity. It showed a high preference towards hVAP-1 as compared to MAO-A, MAO-B, and hDAO, which is evident from the IC50 values of 10 nM vs. >30, 1.64, and >30 µM, respectively [54]. Modeling showed a crucial role for the hydrophobic interactions between the cyclohexyl moiety and Phe173-Tyr394 for the stabilization of R10 in the binding pocket. To the best of our knowledge, PXS-4159 is still subjected to the preclinical tests. After that, Pharmaxis reported several other haloallyamines (Table 1). In PXS-4728A (later renamed to BI 1467335), the cyclohexyl group was changed to the other lipophilic (isobutyl) moiety. In 2019, BI 1,467,335 completed the Phase II clinical trials for the treatment of non-alcoholic fatty liver disease; however, no results have been released yet. Another haloallylamine, PXS-4681A, which is no longer under development, has a highly polar sulfonamide group instead of the lipophilic cyclohexyl moiety, which can establish multiple hydrogen bonds with the same Tyr394 residue. Moreover, La Jolla Pharmaceutical Company® has been evaluating haloallylamine LJP1586, which has high potency against both human and rat VAP-1 with IC50 values between 4 and 43 nM [22]. It showed promising results in animal models of subarachnoid hemorrhage-associated cerebrovascular dilating dysfunction [63], intracerebral hemorrhagic stroke [61], multiple sclerosis [60], and temporary middle cerebral artery occlusion [64]. However, no data on the further clinical development of the compound are available.

So there is some interest in treating psoriasis, non-alcoholic fatty liver disease, subarachnoid hemorrhage-associated cerebrovascular dilating dysfunction, intracerebral hemorrhagic stroke, temporary middle cerebral artery occlusion and rheumatoid arthritis with these compounds but no clear role in treating any of these diseases.

(G)  The application has provided no working examples of the treatment of any disease. In the instant case we have been given very limited information as to what these compounds are doing pharmacologically.
(H)  Presumably to use this invention one would need to test them against all the various diseases in animals or humans.  The instant claims are drawn to a large number of diverse conditions.  Some of these diseases are rare orphan conditions, such as  Handigodu, such that the etiology is not even known and no treatment has been proposed. This shows that an expectation of success for experiments not performed or described in the specification is absent.  The factors outlined in In Re Wands mentioned above apply here, clearly show that the claims are not enabled.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625